Citation Nr: 1601519	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-46 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected diverticulitis.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and May 2009 and December 2013 rating decisions of the VA RO in Houston, Texas.

In March 2008, the Philadelphia RO, in part, granted an increased rating from a 10 to 20 percent disability evaluation for diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy, effective February 23, 2007; and denied service connection for a left knee disability.

The Board notes that the increase from 10 to 20 percent for diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to a rating in excess of 20 percent for diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2009, the Houston RO, in part, denied service connection for left knee osteoarthritis.

In the December 2013 rating decision, the RO, in part, denied service connection for diabetes mellitus, to include as secondary to herbicide exposure.

The Veteran also requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for a left knee disability, to include as secondary to service-connected diverticulitis and entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy does not show severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress; significant weight loss, malnutrition, anemia, hematemisis, melena, or impairment of overall health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.114, Diagnostic Codes 7323-7239 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a June 2007 letter, prior to the appealed March 2008 rating decision, the RO explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of January 2008, March 2009 and November 2013 VA examinations.  The January 2008, March 2009 and November 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the January 2008, March 2009 and November 2013 VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran claims that his diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy disability warrants a higher rating than the current 20 percent rating. 

The Veteran was granted compensation benefits for diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy disability at a 10 percent disability evaluation, effective April 1, 1982 under Diagnostic Codes 7323-7329.  38 C.F.R. § 4.114. 

The Veteran subsequently was awarded a 100 percent rating effective November 17, 1997, based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30 . Thereafter, a 10 percent rating was assigned from April 1, 1998 until February 22, 2007 and a 20 percent rating was assigned, effective February 23, 2007 under Diagnostic Codes 7323-7329.  38 C.F.R. §4.114. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 7323 pertains to ulcerative colitis and provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2015).

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A Note to that code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7329. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy disability in February 2007.

A February 2007 colonoscopy revealed findings of mild diverticulitis.

The Veteran underwent a VA examination in January 2008.  It was noted that in 1996 the Veteran had part of his colon removed and in February 2007, he was found to have diverticulitis with other issues.  This condition affected the Veteran's general body healthy by causing frequent bowel movements and cramps with constipation.  The condition did not affect his body weight.  For his intestinal condition, he had chronic constipation.  He had no nausea, vomiting, or diarrhea.  His symptoms occurred daily.  He reported abdominal pain located on his left side with pain that was characteristic of cramps.  The current treatment was a status post hemicolectomy and a temporary colostomy bag.  On examination the Veteran was in good nutritional status and in no acute distress.  Examination of his abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement and no aortic aneurysm.  There was also no intestinal fistula noted on examination.  The examiner provided a diagnosis of diverticulitis with ulcerative colitis and proctitis status post hemicolectomy with scar and left periumbilical scar status post temporary colostomy bag.  There was no anemia and there were no findings of malnutrition.  There was a scar at the midline surgical scar status post hemicolectomy which measured 17cm by 1cm.  There was also a scar located at the left periumbilical scar status post temporary colostomy bag which measured 6cm by 1cm.  Neither scar had any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  

The Veteran underwent a VA examination in March 2009.  The Veteran reported having a tender scar following his surgery for diverticulitis.  He also had a hernia with pain and tenderness in the naval area from the scar.  The Veteran reported that he did not experience any functional impairment from his hernia.  On examination he was well nourished and in no acute distress.  He had one scar measuring 15cm by .5 cm and another scar measuring 4cm by .5cm.  Neither scar had any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, abnormal texture or limitation of motion.  Examination of his abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement and no aortic aneurysm.  There was no evidence of a hernia on examination.  The examiner opined that the effect of the condition on the Veteran's daily activity was moderate.

The Veteran underwent a VA examination in November 2013.  The Veteran had scars that were related but none were more than 39 square centimeters and none were painful.  The examiner noted that in 2013 the Veteran was diagnosed with status post incisional hernia repair with residual scar status post colectomy secondary to diverticulitis with residual diarrhea.  There were no current symptoms due to surgery in 2011.  He did not take continuous medication for this condition.  

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 20 percent disability rating for his service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy.

The Veteran's symptoms, while uncomfortable, have not demonstrated moderately severe ulcerative colitis with frequent exacerbations to warrant an increased evaluation under Diagnostic Code 7323.  Similarly, there is no evidence of severe symptoms to warrant an increased rating under Diagnostic Code 7329.  As noted above, the February 2007 colonoscopy noted mild diverticulitis while the March 2009 VA examiner noted that the effect of the condition on the Veteran's daily activity was moderate.  Additionally, the November 2013 VA examiner indicated that while the Veteran had diverticulitis with residual diarrhea, there were no current symptoms due to surgery in 2011.  

While Diagnostic Code 7329 does not provide guidance for the "moderate" symptoms description, the Board notes that Diagnostic Code 7319 provides an additional description of symptoms considered to be moderate.  Diagnostic Code 7319 also directly addresses bowel disturbance. 

Under Diagnostic Code 7319, the maximum rating of 30 percent is warranted for irritable colon syndrome if there are severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Notably, the January 2008 VA examiner indicated that the Veteran had frequent bowel movements and cramps with constipation.  However, the condition did not affect his body weight and he was in good nutritional status and in no acute distress.  Examination of his abdomen also revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement and no aortic aneurysm.  Accordingly, there is no evidence that the Veteran was in constant abdominal distress and he notably did not take any current medications for these symptoms. 

Overall, the medical evidence of record shows that the Veteran's symptoms most closely approximate the criteria for moderate symptoms.  The Veteran's symptoms do not include severe diarrhea and do not include alternating diarrhea and constipation with more or less constant abdominal distress.  

Specifically, the Veteran has not been shown to have severe diarrhea, anemia, malnutrition, or more or less constant abdominal distress.  Given the foregoing, the Board finds that the Veteran's disability does not meet the criteria for a rating in excess of 20 percent.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323, 7329.

The Board notes that the May 2009 rating decision also granted service connection for residual scar, status post-surgery for diverticulitis at an initial noncompensable evaluation.  Notably, the Veteran has not disagreed with this evaluation and does not have a current pending claim regarding his scar evaluations.  Parenthetically, the Board notes that Veteran has not been noted to have a scar related to this service-connected disability that is located on the head, face, or neck; that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function which would warrant a compensable evaluation. 

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected diverticulitis with history of ulcerative colitis and proctitis and history of sigmoid colectomy and temporary colostomy is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in a December 2013 rating decision, the RO denied service connection for diabetes mellitus, to include as secondary to herbicide exposure.

In an October 2014 Notice of Disagreement, the Veteran indicated that he disagreed with the December 2013 denial of service connection for diabetes mellitus as secondary to herbicide exposure.

While the Veteran expressed disagreement with the December 2013 denial of service connection for diabetes mellitus, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

With regards to the Veteran's claim for service connection for a left knee disability, to include as secondary to service-connected diverticulitis, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his left knee disability is the result of exercise that was required due to his service-connected diverticulitis disability.  

In a December 2009 correspondence, a private physician noted that he had treated the Veteran since 2006 for multiple medical conditions to include diverticulitis.  The physician indicated that he recommended that the Veteran would experience an overall improvement in his health and his symptoms if he were to exercise regularly.  The physician noted that with increased exercise, the Veteran had noted increased left knee pain.  The Veteran had a diagnosis of osteoarthritis of the left knee, derangement of the medial meniscus and chondromalacia of the patellar tendon.

As the Veteran contends that his left knee is secondary to exercise due to his service-connected diverticulitis disability, and has provided a private medical opinion which supports his assertions, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran's left knee disability is related to his exercise that was due to his service-connected diverticulitis disability.

The Board notes that the Veteran previously underwent a VA examination in January 2009.  The examiner noted that the Veteran reported that he injured his left knee in Germany 17 years after his retirement in 1998 as he was running on a treadmill to lose weight.  The examiner indicated that he could not resolve the etiology of the Veteran's left knee without resorting to mere speculation.  The examiner noted that he could also not comment on whether the Veteran's left knee disability was due to exercise or weight gain due to his service-connected diverticulitis.  He noted that it was impossible to form a nexus between the Veteran's 1998 injury on a treadmill and his current left knee disability.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim. 

As the examiner who conducted the January 2009 VA examination has determined that he is unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion to determine the etiology of his left knee disability.  The examiner should specifically determine whether the Veteran's left knee disability is a result of his service to include as to whether his left knee disability is secondary to his service-connected diverticulitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should evaluate the evidence of record and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding the issue of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.R.R. § 20.302(b) (2015).

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his osteoarthritis of the left knee disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability is related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by a service-connected disability to include his service-connected diverticulitis.  

The examiner should specifically determine if the Veteran's left knee disability was caused by exercise that was necessitated as a result of his diverticulitis disability.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


